Case 1:21-cv-01894-WFK-SJB Document 9 Filed 04/19/21 Page 1 of 2 PageID #: 50




UNITED STATES DISTRICT COURT                                     NOT FOR PUBLICATION
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
JAKUB MADEJ,

                               Plaintiff,                        ORDER

       v.                                                        21-CV-1894-WFK-SJB

SYNCHRONY FINANCIAL,

                                Defendant.
-----------------------------------------------------------X

       The Honorable William F. Kuntz, II has assigned this case to me for all pretrial

purposes. Judge Kuntz and I have separate Individual Practice Rules, which are

available on the Court’s website at https://www.nyed.uscourts.gov/judges-info.1 All

Parties are required to follow these Individual Rules.

       Rule 4(m) of the Federal Rules of Civil Procedure provides:

               If a defendant is not served within 90 days after the complaint
               is filed, the court – on motion or on its own after notice to the
               plaintiff – must dismiss the action without prejudice against
               that defendant or order that service be made within a specified
               time. But if the plaintiff shows good cause for the failure, the
               court must extend the time for service for an appropriate
               period.

Fed. R. Civ. P. 4(m). The Court’s records reflect that the Complaint in this action was

filed on April 6, 2021. Accordingly, if proper service of the Complaint and Summons is

not made upon the Defendant by July 5, 2021, or if Plaintiff fails to show good cause as

to why such service has not been made, I will recommend that the District Judge

dismiss this action without prejudice. After Defendant has been served, Plaintiff must




       1If a pro se Party is unable to access these Individual Rules online, that Party
must so notify the Court by letter, and a copy of these Individual Rules will then be sent
to the Party by mail.
Case 1:21-cv-01894-WFK-SJB Document 9 Filed 04/19/21 Page 2 of 2 PageID #: 51




file with the Court proof of service of the Complaint and Summons. Fed. R. Civ. P.

4(l)(1).

       The service and filing of papers other than the Summons and the original

Complaint is governed by Federal Rule of Civil Procedure 5, as well as by the applicable

Individual Rules. In this case, Plaintiff has consented to receive electronic notification.

(Pro Se Consent to Electronic Notification dated Apr. 12, 2021, Dkt. No. 6). By

consenting to electronic service, the Plaintiff waives his right to receive service of court-

issued documents by mail. Plaintiff has also requested permission to file electronically.

(Mot. for Permission for Electronic Filing dated Apr. 12, 2021, Dkt. No. 7). That

application is denied.

       For information regarding court procedures, plaintiffs may contact the Pro Se

Office at the United States Courthouse by calling (718) 613-2665 or visit the Court’s

website at https://www.nyed.uscourts.gov/self-representation.



                                                  SO ORDERED.


                                                  /s/ Sanket J. Bulsara April 19, 2021
                                                  SANKET J. BULSARA
                                                  United States Magistrate Judge

Brooklyn, New York




                                              2
